Exhibit 99.1 Suite 3400 - 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exhchage: GG GOLDCORP SECURES KEY STRATEGIC ASSET NEAR PEÑASQUITO WITH CLOSING OF CANPLATS RESOURCES ACQUISITION VANCOUVER, British Columbia, February 4, 2010 – Goldcorp Inc. (TSX: G; NYSE: GG) announced today that the acquisition of Canplats Resources has been completed, securing for Goldcorp the Camino Rojo project near its world-class Peñasquito mine. Under the plan of arrangement, each Canplats share will be exchanged for C$4.60 in cash.In addition, holders of each Canplats share will receive a distribution from Canplats of one share in a new exploration company with a notional value of C$0.20 for total consideration of C$4.80 per share, or approximately C$308.5 million. Located approximately 50 kilometres southeast of Goldcorp’s Peñasquito mine, Camino Rojo nearly quadruples Goldcorp’s total land package in a core district.Its 3,389-square kilometre land position includes the
